In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00135-CV




   IN THE INTEREST OF A.W. AND J.W., CHILDREN




         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 633-12




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       The Upshur County District Clerk has filed a motion requesting permission to file the

clerk’s record in this case on paper rather than electronically. The Texas Rules of Appellate

Procedure were amended, effective January 1, 2014, requiring all records filed with appellate

courts after that date to be filed electronically. Appendix C governs the preparation of clerk’s

records. It states that “[u]nless the clerk receives permission from the appellate court to file the

record in paper form, the clerk must file the record electronically.” TEX. R. APP. P. app. C, Rule

1.2.

       We point out that records received on paper by this Court must be immediately scanned

by this Court’s personnel prior to filing. Thus, a district clerk’s failure to follow the Rules,

which are applicable statewide, creates an additional workload for the staff of this Court.

       Accordingly, the records to be filed in appeals brought to this Court are required to be

filed electronically. We understand that some equipment—a computer, a scanner, software

(Adobe Acrobat), and internet access—will be necessary to implement these requirements. The

Office of Court Administration is available to assist trial-level clerk’s offices with transitioning

from paper to electronic filing.       To obtain this assistance, contact Casey Kennedy at

casey.kennedy@txcourts.gov or (512)463-1603, who can provide information about the easiest

and least expensive way to set up a compliant system.

       We had anticipated that Upshur County and all of the counties within the Sixth Appellate

District would be capable of electronic filing beginning January 2, 2014. We expect that all of

the counties within our district will begin electronic filing as soon as possible, but we also expect

                                                 2
that in no more than six months from now the Upshur County District Clerk’s Office will fully

complete this evolution and begin efiling all records with this Court.

       The motion to file a paper clerk’s record in this specific case is granted.



                                              BY THE COURT

Date: January 14, 2014




                                                 3